      Case: 1:20-cv-04673 Document #: 13 Filed: 10/15/20 Page 1 of 6 PageID #:113



                             UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

 George & Company LLC, a New                               )
 York limited liability company,                           )
                                                           )
                                               Plaintiff,  )
                                                           )    Case No. 20-cv-04673
 v.                                                        )
                                                           )    Hon. John Robert Blakey
 Daniel Bekavac, an individual,                            )
 Bekavac Trading Company, Inc., an                         )    Hon. Jeffrey Cole
 Illinois corporation, and various                         )
 John Does, Jane Does and ABC                              )
 Companies,                                                )
                                                           )
                                               Defendants, )

                                                Status Report

1. Type of Initial Status Report (e.g., Joint or Individual). This status report is filed by

      Plaintiff individually / singularly. Defendants have not obtained counsel, appeared, or otherwise

      contacted Plaintiff or its counsel of record.

2. Service of Process. Service of process was effected upon Defendant Daniel Bekavac on

      September 30, 2020 [Dkt. 11], and upon Defendant Bekavac Trading Company, Inc. (“BTC”)

      on September 8, 2020 [Dkt. 12].

3. The Nature of the Case.

          a. The attorney of record is Adam E. Urbanczyk of AU LLC 564 W. Randolph St. 2nd

              Floor Chicago, IL 60661. Adam E. Urbanczyk is licensed to practice law in Illinois,

              Michigan, and the District of Columbia and admitted before the U.S. District Courts for

              the Northern and Central Districts of Illinois, the Eastern District of Michigan, and the

              District of Columbia. Adam E. Urbanczyk is not a member of the trial bar of the

              Northern District of Illinois.




                                                                                                  Page 1
    Case: 1:20-cv-04673 Document #: 13 Filed: 10/15/20 Page 2 of 6 PageID #:114



      b. The basis for federal jurisdiction is Plaintiff’s claims arising under the Lanham Act and

         the U.S. Copyright Act, 28 U.S.C. §§ 1331, 1338.

      c. Plaintiff’s claims are based on federal trademark infringement, unfair competition under

         the Lanham Act and Illinois law, and copyright infringement.

      d. Plaintiff anticipates the major factual issues in the case to be: (i) whether Defendants

         were ever authorized to use the LCR Marks; (ii) whether Defendants were ever

         authorized to reproduce, distribute, and display the LCR Works; and (iii) whether BTC

         was simply an alter ego of Defendant Daniel Bekavac and to what extent Defendant

         Daniel Bekavac was personally involved in the infringement of Plaintiff’s rights in the

         LCR Marks and LCR Works.

      e. Plaintiff is aware that Defendant caused to be manufactured and obtained, without

         authorization, at least 20,000 units of a dice game bearing the LCR Marks and

         incorporating the LCR Works. Plaintiff’s LCR dice game retails for approximately

         $10/unit and Plaintiff believes that Defendants liquidated all of the product, resulting in

         earnings from the sale of counterfeit goods of at least approximately $200,000. Plaintiff

         may separately seek statutory damages for Defendants’ willful infringement of the LCR

         Marks which would entitle Plaintiff to up to $2,000,000 for Defendants’ unauthorized,

         counterfeit use of each LCR Mark for each registered good or service. Plaintiff may

         separately seek statutory damages for Defendants’ willful infringement of the LCR

         Works which would entitle Plaintiff to up to $150,000 for Defendants’ unauthorized

         reproduction, distribution, and display of each LCR Work. Plaintiff is seeking injunctive

         relief, disgorgement of any profits, and reasonable attorneys’ fees and costs.

4. Pending Motions and Case Plan.

      a. Pending Motions. There are no pending motions.



                                                                                               Page 2
Case: 1:20-cv-04673 Document #: 13 Filed: 10/15/20 Page 3 of 6 PageID #:115



  b. Proposal for discovery and Case Management Plan.

          1. Generally, Plaintiff will be seeking discovery related to BTC’s business dealings

            with Chinese suppliers and domestic third parties, including e-commerce

            businesses and platforms (e.g., Amazon.com). Plaintiff anticipates the need for

            some electronic discovery with respect to the Parties’ e-commerce activities.

            Plaintiff does not anticipate the need for bifurcated discovery.

          2.The Defendants have yet to appear and so identifying a date to produce initial

            disclosures under Rule 26(a)(1) may be premature. Plaintiff proposes that the

            Parties may propose a date, via a joint status report, once the Defendants appear

            and are engaged in the case.

          3.The Defendants have yet to appear and so identifying a date to first propound

            written discovery may be premature. Plaintiff proposes that the Parties may

            propose a date, via a joint status report, once the Defendants appear and are

            engaged in the case.

          4.Plaintiff expects some discovery will concern sensitive financial records which

            the Parties will prefer to remain confidential. The Parties will endeavor to

            propose a confidentiality order, based on the Court’s model order, as soon as

            practicable.

          5.Plaintiff does not anticipate the need for any HIPAA waivers.

          6.The Defendants have yet to appear and so identifying a date by which fact

            discovery may be completed may be premature. Plaintiff proposes that the

            Parties may propose a date, via a joint status report, once the Defendants appear

            and are engaged in the case.




                                                                                           Page 3
    Case: 1:20-cv-04673 Document #: 13 Filed: 10/15/20 Page 4 of 6 PageID #:116



                 7.The Defendants have yet to appear and so identifying a date by which expert

                  discovery may be completed may be premature. Plaintiff proposes that the

                  Parties may propose a date, via a joint status report, once the Defendants appear

                  and are engaged in the case.

                 8.The Defendants have yet to appear and so identifying a date by which dispositive

                  motions, if any, may be filed may be premature. Plaintiff proposes that the

                  Parties may propose a date, via a joint status report, once the Defendants appear

                  and are engaged in the case.

                 9.The Defendants have yet to appear and so identifying a trial date may be

                  premature. Plaintiff proposes that the Parties may propose a date, via a joint

                  status report, once the Defendants appear and are engaged in the case.

                 10.   Plaintiff does not now request a jury trial and anticipates a bench trial length

                  of two days.

5. Consent to Proceed Before a Magistrate Judge. The Parties have not discussed with

   Defendants a request for assignment to Judge Cole. Plaintiff will discuss such assignment with

   Defendants once they entered the case and will notify the Court if the Parties consent to the

   assignment.

6. Status of Settlement Discussions. The Parties have not discussed settlement. Plaintiff

   proposes that the Parties may request referral to a settlement conference, if it appears such a

   referral will be useful, once the Defendants appear and are engaged in the case.


Dated: October 15, 2020

                                                               Respectfully submitted,

                                                               /s/Adam E. Urbanczyk
                                                               AU LLC
                                                               564 W. Randolph St. 2nd Floor


                                                                                                  Page 4
Case: 1:20-cv-04673 Document #: 13 Filed: 10/15/20 Page 5 of 6 PageID #:117



                                               Chicago, IL 60661
                                               adamu@au-llc.com
                                               Ph. (312) 715-7312
                                               Fax (312) 646-2501
                                               ARDC No. 6301067

                                               Counsel for Plaintiff George & Company
                                               LLC




                                                                                 Page 5
     Case: 1:20-cv-04673 Document #: 13 Filed: 10/15/20 Page 6 of 6 PageID #:118



                                        Certificate of Service

I hereby certify that the Status Report will be sent via U.S. first-class mail to Defendants at their

below respective addresses:

 Bekavac Trading Company, Inc.              c/o ZAHID A MUNSHI
                                            6129 N HAMILTON AVE UNIT 2
                                            CHICAGO, IL 60659

 Daniel Bekavac                             Daniel Bekavac
                                            215 Slalom Ct.
                                            Minooka, IL 60447


                                                                 /s/Adam E. Urbanczyk
                                                                 AU LLC
                                                                 564 W. Randolph St. 2nd Floor
                                                                 Chicago, IL 60661
                                                                 adamu@au-llc.com
                                                                 Ph. (312) 715-7312
                                                                 Fax (312) 646-2501
                                                                 ARDC No. 6301067

                                                                 Counsel for Plaintiff George & Company
                                                                 LLC
